TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00804-CR


                              Robert Wayne Longoria, Appellant

                                                  v.

                                  The State of Texas, Appellee




            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      NO. CR2015-514, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The State’s brief was originally due December 14, 2017. On counsel’s motions,

the time for filing was extended to March 15, 2018. The State’s counsel has now filed a fourth

motion, requesting that the Court extend the time for filing the State’s brief. We grant the

motion for extension of time and order the State to file a brief no later than April 16, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

case being submitted to this Court on the appellant’s brief alone.

               It is ordered on March 28, 2018.



Before Chief Justice Rose, Justices Field and Bourland

Do Not Publish